Name: Commission Regulation (EEC) No 4115/87 of 21 December 1987 fixing, for the 1988 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3796/81
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 386/ 1 I (Acts whose .publication is obligatory) COMMISSION REGULATION (EEC) No 4115/87 of 21 December 1987 fixing, for the 1988 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3796/81 Whereas, with regard to monkfish, Norway lobster and crab, the statistical data available during the accession negotiations did not permit a clear appreciation of the differences between the prices ruling on the markets in the different regions of the Community ; whereas it appears that the substantial price differences established since then for these species are basically explained by the absence, until now, of a Community price system favour ­ ing their unity within the Community ; whereas, in these particular circumstances, it is necessary to fix adjustment coefficients for these species which allow for the smooth application of the price system set out within the Act of Accession by a progressive alignment of them under favourable conditions which guarantee market access to the producers in these regions ; Whereas the guide prices for the 1988 fishing year were fixed for all the products in question by Council Regula ­ tion (EEC) No 3763/87 (3) ; Whereas the measures provided for in this Regulation are in accordance with the . opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3759/87 (2), and in particular Article 12 (3) thereof, Whereas Article 12 ( 1 ) of Regulation (EEC) No 3796/81 provides that the Community withdrawal and selling prices for each of the products listed in Annex I (A), (D) and (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price ; Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal and the sale prices in the Community as compared with those of the preceding fishing year ; Whereas Article 12 (2) of Regulation (EEC) No 3796/81 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community ; Whereas, with regard to sardines, special conditions have been adopted in the Act of Accession in order to ensure a progressive alignment of prices of sardines from the Atlantic on price levels of sardines from the Mediterran ­ ean ; whereas the production structure and access to the market of Atlantic sardines are different to that for Medi ­ terranean sardines and meet the special needs of the processing industry ; whereas, with a view to the smooth application of the alignment of prices which does not artificially disturb market supply conditions, it is neces ­ sary to fix a special adaptation coefficient for size 3 of this product in the landing areas concerned in Spain and Portugal ; HAS ADOPTED THIS REGULATION : Article 1 The percentages of the guide price referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products concerned. Article 2 The conversion factors referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 which are used for calculat ­ ing the Community withdrawal and selling prices for the products listed in Annex I (A), (D) and (E) of the above ­ mentioned Regulation, shall be as shown . in Annex II . (') OJ No L 379, 31 . 12. 1981 , p . 1 . 0 OJ No L 359, 21 . 12. 1987, p . 1 . (3) OJ No L 355, 17. 12 . 1987, p. 1 . No L 386/2 Official Journal of the European Communities 31 . 12. 87 the 1988 fishing year in the landing areas which are very distant from the main centres of consumption in the Community, and the products to which those prices relate, shall be as shown in Annex IV. Article 3 The Community withdrawal and selling prices as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 applicable for the 1988 fishing year and the products to which they refer, shall be as shown in Annex III . Article 4 The withdrawal and selling prices, as referred to in Article 12 (2) of Regulation (EEC) No 3796/81 and applicable for Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . 1 For the Commission Antonio CARDOSO E, CUNHA Member of the Commission \ 31 . 12. 87 Official Journal of the European Communities No L 386/3  ANNEX I  Percentage of guide .price used in calculating withdrawal or sale prices Product % Herrings of the species Clupea harengus Sardines of, the species Sardina pilchardus  from the Atlantic  from the Mediterranean Dogfish (Squalus acanthias) Dogfish (Scyliorhinus spp.) Redfish Cod of the species Gadus morhua Coalfish Haddock ¢ Whiting Ling Mackerel of the species Scomber scombrus Spanish mackerel of the species Scomber japonicus Anchovies Plaice Hake of the species Merluccius merluccius Megrim Rays' bream Monkfish Shrimps of the genus Crangon Crabs of the species Cancer pagurus Norway lobster 85 85 85 80 80 90 80 80 80 80 80 85 90 85 83 90 80 - 80 85 90 90 90 ANNEX II Conversion factor of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 Conversion Species Size (') Gutted fish, with head Whole fish Extra, A (') ' B (') Extra, A (') B (') Herrings of the species Clupea harengus 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,85 0,80 0,50 0,85 0,80 0,50 Sardines of the species Sardina pilchardus 1 2 3 4 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,55 0,55 0,85 0,55 0,35 0,35 0,35 0,35 Dogfish (Squalus acanthias) 1 2 3 0,75 0,64 0,35 0,55 0,45 0,25 0,71 0,60 0,30 0,50 0,40 0,20 Dogfish (Scyliorhinus spp.^ 1 2 3 0,80 0,80 0,55 0,60 0,60 0,40 0,75 0,70 0,45 0,50 0,50 0,25 Redfish (Sebastes spp.J 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,90 0,90 0,76 0,90 0,90 0,76 31 . 12. 87No L 386/4 Official Journal of the European Communities Conversion Species Gutted fish, with head Whole fishSize (') Extra, A (') B (') Extra, A (') B (') Cod of the species Gadus morhua 1 2 3 4 5 0,90 0,90 0,85 . 0,68 0,48 0,85 0,85 0,70 0,47 0,28 0,65 0,65 0,50 0,39 0,29 0,50 0,50 0,40 0,28 Q,19 Coalfish (Pollachius virens) 1 2 3 4 0,90 0,90 0,89 0,72 0,90 0,90 0,89 0,52 0,70 0,70 0,69 0,38 0,70 0,70 0,69 0,28 Haddock (Melanogrammus aeglefinus) 1 2 3 4 0,90 0,90 0,77 0,71 0,80 0,80 0,65 0,58 0,70 0,70 0,54 0,53 0,60 0,60 0,37 0,37 Whiting (Merlangus merlangus) 1 2 3 4 0,80 0,80 0,76 0,55 0,75 0,75 0,61 0,37 1 0,60 0,60 0,55 0,40 0,40 0,40 0,23 0,23 Ling (Molva spp.^ 1 . 2 3 0,85 0,83 0,75 0,65 0,63 0,55 0,70 0,68 0,60 0,50 0,48 0,40 . Mackerel of the species Scomber scombrus 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,85 0,85 0,85 0,85 0,75 0,70 Spanish mackerel of the species Scomber japonicus 1 2 3 4 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,85 0,85 0,70 0,55 0,75 0,70 0,57 0,40 Anchovies (Engraulis spp.) 1 2 3 4 0,00 0,00 0,00 0,00 ¢ 0,00 0,00 0,00 0,00 0,80 0,85 0,70 0,29 0,45 0,45 0,45 0,29 Plaice (Pleuronectes platessa) 1 2 3 4 0,90 0,90 0,85 0,65 0,85 0,85 0,80 0,60 0,49 0,49 0,49 0,46 / 0,49 0,49 0,49 0,46 Hake of the species Merluccius merluccius 1 2 3 4 5 1,00 0,76 0,75 0,64 0,60 0,94 0,71 0,70 , 0,59 0,55 0,79 0,59 0,58 0,50 0,47 0,73 0,54 0,53 0,41 0,38 Megrim (Lepidorhombus spp.^ 1 2 ' 3 4 0,85 0,75 0,70 0,45 0,65 0,55 0,50 0,25 0,80 0,70 0,65 0,40 S 0,60 0,50 0,45 0,20 Rays' bream (Brama spp.) 1 2 0,85 0,60 0,65 0,40 0,80 0,55 0,60 0,35 31 . 12. 87 Official Journal of the European Communities No L 386/5 ¢ Conversion Species Size (') Whole fish or gutted,with head Without head Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.^ 1 2 3 4 5 0,72 0,92 0,92 0,77 0,44 0,52 0,72 0,72 0,57 0,24 0,90 0,85 0,80 0,70 0,50 0,70 0,65 0,60 0,50 0,30 Simply boiled in water A (') B (') Shrimps of the genus Crangon 1 ' 2 . 0,65 0,30 0,55 0,30 Whole (') Crabs of the species Cancer pagurus 1 2 0,80 0,60 Whole Tails Extra, A (') B (') Extra, A (') B (') Norway lobster (Nephrops norvegicus) 1 2 3 4 0,90 0,63 0,53 0,00 0,65 0,38 0,21 0,00 0,85 0,60 0,35 0,26 0,57 0,38 0,19 0,09 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . ANNEX III Withdrawal or sale price in the Community of , the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Herrings of the species Clupea harengus 1 2 3 0 0 0 0 0 0 199 ' 188 117 199 188 117 Sardines of the species Sardina pilchardus from the Atlantic : (a) Member States other than Spain and Portugal b) Spain and Portugal 1 2 3 4 1 2 3 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 235 235 363 235 166 166 256 166 150 150 150 150 106 106 . 106 106 Sardines of the species Sardina pilchardus from the Mediterranean 1 2 3 4 0 0 0 0 0 0 0 0 217 217 335 217 138 138 138 138 31 . 12. 87No L 386/6 Official Journal of the European Communities Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Dogfish (Squalus acanthias) 1 2 3 517 441 241 379 310 172 ' 489 413 207 344 276 138 Dogfish (Scyliorhinus spp.) 1 2 3 500 500 344 375 375 250 469 438 282 313 313 156 Redfish (Sebastes spp.) 1 ¢ 2 3 0 0 0 0 0 0 713 713 602 713 713 602 Cod of the species Gadus morhua 1" 2 3 4 5 886 ' 1 886 836 669 472 836 836 689 462 276 640 640 492 384 285 492 492 394 276 187 Coalfish (Pollachius virens) 1 2 3 4 472 472 466 377 472 472 466 111 367 367 362 199 367 367 362 147 Haddock (Melanogrammus aeglefinus) 1 ' 2 3 4 631 631 540 498 561 561 456 ¢ 407 491 491 379 ¢ 372 421 421 260 260 Whiting (Merlangus merlangus) 1 2 3 4 511 511 486 352 479 479 390 237 384 384 352 256 256 256 147 147 Ling (Molva spp.) 1 ^ 2 3 626 611 552 478 464 405 515 500 442 368 353 294 Mackerel of the species Scomber scombrus 1 2 3 0 0 0 0 0 0 194 194 194 194 171 160 Spanish mackerel of the species Scomber japonicus 1 2 3 4 ' 0 0 0 0 0 0 0 1 0 245 245 202 158 216 * 202 164 115 Anchovies (Engraulis spp.) : (a) Member States other than ,Spain (b) Spain 1 2 3 4 1 2 3 4 0 0 0 0 0 0 0 | ' 0 0 0 0 0 0 0 0 " 0 523 556 458 190 697 741 610 253 i 294 294 294 190 392 392 392 253 31 . 12. 87 Official Journal of the European Communities No L 386/7 Withdrawal price (ECU/t) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Plaice (Pleuronectes platessa) :  1 January to 30 April 1988  1 May to 31 December 1988 1 2 3 . 4 1 2 3 4 578 578 546 418 788 788 744 569 546 546 514 385 744 744 701 525 315 315 315 296 429 429 429 403 315 315 315 296 429 429 429 403 Hake of the species ' Merluccius merluccius ' 1 2 3 4 5 2 636 2 003 1 977 1 687 1 582 2 478 1 872 1 845 1 555 1 450 2 083 1 555 1 529 i 318 1 239 1 924 1 423 1 397 1 081 1 002 Megrim (Lepidorhombus spp.^ 1 2 3 4 1 258 1 110 1 1 036 666 962 814 740 370 1 184 1 036 962 592 888 740 666 296 Rays' bream (Brama spp.) 1 2 1 020 720 780 480 960 660 720 420 Whole or gutted fish, with head Without head Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 1 2 3 4 5 1 285 1 642 1 "642 1 374 785 928 1 285 1 285 1 017 428 3 856 3 641 3 427 2 999 2 142 2 999 2 785 2 570 2 142 1 285 Simply boiled in water A (') B (') Shrimps of the genus Crangon 1 2 904 417 765 417 Sale prices (ECU/tonne) Whole (') Edible crabs (Cancer pagurus) 1 2 1 080 810 Whole Tails Extra, A (') B (') Extra, A (') B (') Norway lobster (Nephrops norvegicus) 1 2 3 4 3 564 2 495 2 099 0 2 574 1 505 832 0 8 109 5 724 3 339 2 480 5 438 3 625 1813 859 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . No L 386/8 Official Journal of the European Communities 31 . 12. 87 ANNEX IV Withdrawal prices (ECU/tonne) Species Landing area Conversion factor Size (') Gutted fish , with head Whole fish Extra, A (') B (') Extra, A (') B (') Mackerel of the species Scomber scombrus Coastal areas of and islands of Ireland 0,75 1 2 3 0 0 0 0 0 0 146 146 146 146 129 120 Coastal areas of and islands of Cornwall and Devon in the United Kingdom 0,79 1 2 3 ¢0 0 0 0 0 0 154 154 154 154 135 126 0,84 Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas, coastal areas of and islands of Northern Ireland 1 2 3 0 0 0 0 0 0 163 163 163 163 144 134 Coastal areas from Wick to Aber ­ deen in the north-east of Scotland 0,89 1 2 3 0 f 0 0 0 0 0 173 173 173 173 153 142 0,57 Sardines of the species Sardina pilchardus from the Atlantic Coastal areas of and islands of the counties of Cornwall and Devon in the United Kingdom 1 2 3 4 0 0 0 0 0 0 ¢ 0 0 134 134 207 134 85 85 85 85 Coastal areas of the Atlantic of Spain and Portugal 0,65 3 0 0 167 Hake of the species Merluccius merluccius Coastal areas from Troon in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas 0,57 1 2 3 4 5 1 503 1 142 1 127 962 902 1 412 1 067 1 052 887 826 1 187 887 . 871 751 . 706 1 097 811 796 616 571 Coastal areas of and islands of Ireland 0,84 1 2 3 4 5 2 214 1 683 1 661 1 417 1 329 2 081 1 572 1 550 1 306 1 218 1 749 1 306 1 284 1 107 1 041 1 616 1 196 1 174 908 841 Whole or gutted fish Extra, A (') B (') Monkfish (Lophius spp.) Coastal areas and islands of Ireland and the United Kingdom 0,91 0,87 0,88 2 3 4 1 494 1 429 1 210 1 170 1 118 895 Selling prices (ECU/tonne) Whole fish Extra, A (') B (') Norway lobster (Nephrops norvegicus) Coastal areas and islands of Ireland and the United Kingdom 0,93 0,83 0,57 1 2 3 3315 2 071 1 196 - 2 394 1 249 474 Edible crabs (Cancer pagurus) Coastal areas and islands of Ireland and the United Kingdom 0,78 0,76 1 2 842 616 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .